11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT


Guy Nelson Montgomery,                                      * From the 29th District
                                                              Court of Palo Pinto County,
                                                              Trial Court No. 10991.

Vs. No. 11-13-00020-CR                                      * March 14, 2013

State of Texas,                                             * Per Curiam Memorandum Opinion
                                                              (Panel consists of: Wright, C.J.,
                                                              McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal should be
dismissed for want of jurisdiction. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.